Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160987(41)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                   SC: 160987                                          Justices
  In re SCHWARTZ, Minors.                                          COA: 349666
                                                                   Muskegon CC Family Division:
                                                                   17-004321-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 21,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 28, 2020
         a0825
                                                                              Clerk